—Order, Supreme Court, New York County (Edward Lehner, J.), entered January 24, 1997, which, to the extent appealed from as limited by plaintiffs brief, granted defendants’ and third-party defendant cable contractor’s motions for summary judgment to the extent of dismissing those portions of the complaint alleging violations of the Labor Law, unanimously affirmed, without costs.
To recover from defendants in their capacity as owners pursuant to Labor Law §§ 240 or 241, it would, under the circumstances of this case, have been necessary for plaintiff to establish that he had been employed by defendants or their agent (see, Brown v Christopher St. Owners Corp., 211 AD2d 441, 442, affd 87 NY2d 938). It is clear, however, that none of defendants hired, or even knew of the retention of, the cable television contractor in whose employment plaintiff was at the time of the accident giving rise to the within action and, accordingly, summary judgment dismissing the Labor Law causes of action was properly granted (see, Brown v Christopher St. Owners Corp., supra; Aviles v Crystal Mgt., 233 AD2d 129; Marchese v Grossarth, 232 AD2d 924, lv denied 89 NY2d 809). Concur — Sullivan, J. P., Williams, Tom and Andrias, JJ.